Third District Court of Appeal
                                State of Florida

                       Opinion filed November 30, 2022.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D22-1602
                        Lower Tribunal No. 17-22446
                           ________________


          Assurance Group of America, Inc., etc., et al.,
                                  Petitioners,

                                      vs.

                Security Premium Finance, Inc., etc.,
                                 Respondent.


     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Carlos Guzman, Judge.

       Warren Gammill & Associates, P.L., and Warren P. Gammill, for
petitioners.

      FORS | Attorneys at Law, and Jorge L. Fors and Fernando A. Prego,
for respondent.

Before LOGUE, LINDSEY, and MILLER, JJ.

     LOGUE, J.
      Assurance Group of America, Inc. and Germaine Elizabeth Escobar

seek a writ of certiorari quashing the trial court’s protective order, which

prevents them from taking a second deposition of Security Premium Finance

Inc.’s corporate representative. Petitioners, defendants below, argue that

Respondent’s corporate representative is a material witness, and they will

be irreparably harmed if they are prevented from taking the deposition.

Petitioners identified eight areas of inquiry in their deposition notice, which

they contend are different from the areas of inquiry on which they previously

deposed the corporate representative. Respondent, plaintiff below, argues

there is no irreparable harm because Petitioners already deposed their

corporate representative once before, as well as deposing their marketing

representative      (in   his   individual       capacity   and   not   as   corporate

representative), and both witnesses testified concerning the same eight

areas of inquiry.

      While there is nothing in the Florida Rules of Civil Procedure that

expressly forbids a second discovery deposition, Rule 1.280(c) does allow a

trial court, for good cause shown, to protect a party from discovery that would

cause annoyance, embarrassment, oppression, or undue burden or

expense. See Medina v. Yoder Auto Sales, Inc., 743 So. 2d 621, 623 (Fla.

2d DCA 1999). “[R]ule 1.280(c) . . . gives the trial court significant discretion


                                             2
in determining whether such potentially cumulative depositions should

occur[.]” Racetrac Petroleum, Inc. v. Sewell, 150 So. 3d 1247, 1252 (Fla. 3d

DCA 2014). Abusive, cumulative depositions of corporate executives,

moreover, have been cited as an example of good cause sufficient to warrant

a protective order. See Medero v. Florida Power & Light Co., 658 So. 2d 566,

567–68 (Fla. 3d DCA 1995).

      “In circumstances involving the denial of the right to take testimony of

an alleged material witness, it has been recognized that such a denial cannot

be remedied on appeal since ‘there would be no practical way to determine

after judgment what the testimony would be or how it would affect the result.’”

Id. at 567 (quoting Travelers Indem. Co. v. Hill, 388 So. 2d 648, 650 (Fla. 5th

DCA 1980)). As Respondent correctly points out, however, in cases where

certiorari has been granted under these circumstances the issue did not

concern a second deposition of a material witness, but rather whether an

initial deposition should have been permitted. A finding of irreparable harm

under those circumstances, therefore, is distinguishable from the present

matter. C.f. Adkins v. Sotolongo, 227 So. 3d 717, 720-22 (Fla. 3d DCA 2017)

(Luck, J., concurring) (discussing weakness of rationale for establishing

irreparable harm in cases involving denial of deposition of material witness).




                                      3
      This is also not a situation in which newly discovered evidence or new

developments necessitate a second deposition, as a review of the record

reflects that the corporate representative did provide testimony during her

initial deposition concerning the areas of inquiry on which Petitioners now

seek a second deposition. Accordingly, we find no irreparable harm and

dismiss the petition.

      Dismissed.




                                     4